United States Court of Appeals
      for the Federal Circuit
                ______________________

                  BSG TECH LLC,
                  Plaintiff-Appellant

                           v.

                BUYSEASONS, INC.,
                 Defendant-Appellee

           RAKUTEN COMMERCE, LLC,
                    Defendant
              ______________________

                      2017-1980
                ______________________

    Appeal from the United States District Court for the
Eastern District of Texas in Nos. 2:16-cv-00529-RWS,
2:16-cv-00530-RWS, Judge Robert Schroeder, III.
                ______________________

               Decided: August 15, 2018
                ______________________

   DAVID R. BENNETT, Direction IP Law, Chicago, IL,
argued for plaintiff-appellant.

   RICARDO BONILLA, Fish & Richardson PC, Dallas, TX,
argued for defendant-appellee. Also represented by DAVID
BRANDON CONRAD, NEIL J. MCNABNAY.
                 ______________________

 Before REYNA, WALLACH, and HUGHES, Circuit Judges.
2                           BSG TECH LLC   v. BUYSEASONS, INC.



HUGHES, Circuit Judge.
    BSG Tech LLC sued BuySeasons, Inc. for infringe-
ment of several patents related to systems and methods
for indexing information stored in wide access databases.
BuySeasons sought dismissal of the suit based on its
contention that none of the asserted patent claims were
patent-eligible under 35 U.S.C. § 101. The district court
ultimately agreed with BuySeasons and held all asserted
claims invalid as ineligible under § 101. We agree with
the district court that the asserted claims are ineligible
and, thus, affirm.
                              I
     All three of BSG Tech’s asserted patents, U.S. Patent
Nos. 6,035,294, 6,243,699, and 6,195,652, have substan-
tially overlapping specifications and are directed to a
“self-evolving generic index” for organizing information
stored in a database. ’294 patent col. 3 ll. 24–25. This
indexing software organizes information about various
items using classifications, parameters, and values. Id. at
col. 4 ll. 28–42, col. 6 ll. 38–61. For example, information
about a car could be organized as a series of classifica-
tions, such as a first “Automobile” classification, a second
“Used Vehicle” classification, and a third “Sports Utility
Vehicle” classification. Id. at col. 4 ll. 31–34. Alternative-
ly, items could be described using parameters and values.
A parameter is a set of qualities that an item could pos-
sess, while a value is the specific quality that the item
possesses. For instance, items in the database could be
classified using the “color” parameter, while each item in
the database will have a specific color value like “red” or
“blue.” Id. at col. 3 ll. 30–45.
    Prior art indices also organized information using
classifications, parameters, and values. According to the
patents’ specifications, prior “specialty indices” organized
information about specific types of products or services.
For example, a real estate specialty index could use
BSG TECH LLC   v. BUYSEASONS, INC.                          3



property classifications like commercial or residential;
organize properties using parameters like location or
square footage; and store data corresponding to the values
of those parameters. Id. at col. 1 ll. 49–57. Database
users could more finely control their searches for particu-
lar data entries by using parameters and values to limit
search results. Id. at col. 2 ll. 60–62. The specifications
also describe “hierarchical indices” that sorted infor-
mation about products and services by tiers of increasing-
ly narrow classifications. Id. at col. 2 ll. 30–42. Using
this type of index, a user searching for the geographical
location of a service could find services in Los Angeles by
continuously narrowing from broader categories like
North America, United States, California, and Southern
California. Id. at col. 2 ll. 39–42.
    BSG Tech alleges that these prior art indices suffered
from several shortcomings. Specialty indices enabled
refined searching through use of parameter combinations,
but the parameters used to describe one item were often
inapplicable to other items. Id. at col. 1 ll. 60–67. For
example, parameters that helpfully differentiate real
estate properties, like square footage, would be useless for
categorizing cars. Id. at col. 1 ll. 53–67. As a result, these
specialty indices could not handle information about wide
ranges of products and services. Id. While hierarchical
indices could organize information about wide ranges of
products and services by sorting them into distinct cate-
gories, these indices did not allow users “to select small
subsets of records, and to sort the selected records, based
upon parameters.” Id. at col. 2 ll. 30–48.
    The patents teach that the “self-evolving” aspect of
the claimed invention addresses these shortcomings by
enabling users to “add new parameters for use in describ-
ing items.” Id. at col. 3 ll. 26–27. Although users are free
to add any new parameter to the index, the claimed
invention seeks to guide user inputs to maintain con-
sistency in how different users describe items. To guide
4                         BSG TECH LLC   v. BUYSEASONS, INC.



users, the system provides them with information about
parameters and values that previous users chose when
describing similar items. Id. at col. 5 ll. 21–25. For
instance, a user inputting information about a car could
be presented with historical usage information showing
that prior users commonly described car items using year,
model, and price parameters. The usage information
would include information about the relative frequency at
which various parameters or values were used. Id. at
col. 5 ll. 25–30.
    The claims at issue are directed toward systems and
methods of indexing that combine some or all of these
features. In the Eastern District of Texas, BSG Tech sued
BuySeasons for infringement of the ’699, ’294, and ’652
patents. BSG Tech asserted four claims from the ’699
patent. Claim 1 recites:
    A method of indexing and retrieving data being
    posted by a plurality of users to a wide area net-
    work, comprising:
    providing the users with a mechanism for posting
    the data as parametized items;
    providing the users with listings of previously
    used parameters and previously used values for
    use in posting the data;
    providing the users with summary comparison
    usage information corresponding to the previously
    used parameters and values for use in posting the
    data; and
    providing subsequent users with the listings of
    previously used parameters and values, and cor-
    responding summary comparison usage infor-
    mation for use in searching the network for an
    item of interest.
BSG TECH LLC   v. BUYSEASONS, INC.                         5



’699 patent col. 10 l. 64–col. 11 l. 10. Claims 2, 3, and 4
depend from claim 1 and further require, respectively, the
user to add a new parameter, the user to add a new value,
and providing the user with a classification system for use
in posting data. Id. at col. 11 l. 11–col. 12 l. 4.
    BSG Tech also asserted claims 10 and 11 of the ’294
patent. Claim 10 recites:
   A method of indexing an item on a database, com-
   prising:
   providing the database with a structure having a
   plurality of item classifications, parameters, and
   values, wherein individual parameters are inde-
   pendently related to individual item classifica-
   tions, and individual values are independently
   related to individual parameters;
   guiding the user in selecting a specific item classi-
   fication for the item from the plurality of item
   classifications;
   storing the item on the database as a plurality of
   user-selected item classification/parameter value
   combinations; and
   guiding the user in selecting at least one of (a) the
   parameters of the combinations by displaying rel-
   ative historical usage information for a plurality
   of parameters previously used by other users, and
   (b) the values of the combinations by displaying
   relative historical usage information for a plurali-
   ty of values previously used by other users.
’294 patent col. 11 ll. 38–56. Claim 11 depends from claim
10 and further requires guiding the user by displaying
relative historical usage information about previously
used parameters and values with respect to a specific
item classification. Id. at col. 11 l. 57–col. 12 l. 8.
6                          BSG TECH LLC   v. BUYSEASONS, INC.



    Last, BSG Tech asserted claim 9 of the ’652 patent.
Although similar to the other asserted claims, claim 9
covers a database system and recites a further limitation
requiring that “end users can add additional parameters
without modifying the predefined structure of the data-
base.” ’652 patent col. 18 ll. 33–45.
    BuySeasons moved to dismiss for failure to state a
claim, arguing that all the asserted claims are drawn to
patent-ineligible subject matter.       After converting
BuySeasons’s motion to dismiss into a motion for sum-
mary judgment and accepting BSG Tech’s proposed claim
constructions for purposes of the motion, the district court
granted BuySeasons’s motion. The district court conclud-
ed that the asserted claims “are directed to the abstract
idea of considering historical usage information while
inputting data” and lack an inventive concept sufficient to
transform them into patent-eligible subject matter.
J.A. 6.
    BSG Tech appeals.       We have jurisdiction under
28 U.S.C. § 1295(a)(1).
                             II
    We review a grant of summary judgment under the
law of the regional circuit. Enfish, LLC v. Microsoft
Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016). The Fifth
Circuit reviews grants of summary judgment de novo.
Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th
Cir. 2007). “Summary judgment is appropriate when the
pleadings, affidavits, and other summary judgment
evidence show that no genuine issue of material fact
exists and the moving party is entitled to judgment as a
matter of law.” Id.
    The only issue in this appeal is whether the asserted
claims are patent eligible under 35 U.S.C. § 101, which we
review de novo. Enfish, 822 F.3d at 1334.
BSG TECH LLC   v. BUYSEASONS, INC.                        7



    Section 101 provides that a patent may be obtained
for “any new and useful process, machine, manufacture,
or composition of matter, or any new and useful improve-
ment thereof.” This provision contains an implicit excep-
tion that “[l]aws of nature, natural phenomena, and
abstract ideas are not patentable.” Ass’n for Molecular
Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589
(2013) (quoting Mayo Collaborative Servs. v. Prometheus
Labs., Inc., 566 U.S. 66, 70 (2012)). We determine wheth-
er a claim covers ineligible subject matter under § 101
through a two-step test. Alice Corp. v. CLS Bank Int’l,
134 S. Ct. 2347, 2355 (2014). At step one, we “determine
whether the claims at issue are directed to one of those
patent-ineligible concepts.” Id. If so, we consider at step
two whether the elements of each claim, both individually
and as an ordered combination, “‘transform the nature of
the claim’ into a patent-eligible application.” Id. (quoting
Mayo, 566 U.S. at 78).
                              A
    The Supreme Court has held that “fundamental . . .
practice[s] long prevalent in our system of commerce” are
abstract ideas. Alice, 134 S. Ct. at 2356. Similarly, we
view well-established “methods of organizing human
activity” as abstract. In re TLI Commc’ns LLC Patent
Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). If a claimed
invention only performs an abstract idea on a generic
computer, the invention is directed to an abstract idea at
step one. Alice, 134 S. Ct. at 2355–57. Software, howev-
er, “can make non-abstract improvements to computer
technology just as hardware improvements can.” Enfish,
822 F.3d at 1335. We must, therefore, consider whether
the “focus of the claims” is on a “specific asserted im-
provement in computer capabilities . . . , or, instead, on a
process that qualifies as an ‘abstract idea’ for which
computers are invoked merely as a tool.” Id. at 1336.
8                          BSG TECH LLC   v. BUYSEASONS, INC.



     We agree with the district court that the asserted
claims are directed to the abstract idea of considering
historical usage information while inputting data. This is
clearest for the four asserted claims of the ’699 patent.
Claim 1 of the ’699 patent recites a method of indexing
wherein a user adds data to a database using “a mecha-
nism for posting the data as parametized items” after
receiving “summary comparison usage information” about
parameters and values selected by prior users. ’699
patent col. 10 l. 64–col. 11 l. 10. BSG Tech does not
purport to have invented database structures that allow
database users to input item data as a series of parame-
ters and values. The ’699 specification makes clear that
such databases predate the claimed invention. Id. at col.
1 l. 21–col. 3 l. 23, col. 10 ll. 42–46. Rather, the claim’s
“focus” is guiding database users by presenting summary
comparison information to users before they input data.
Id. at col. 3 ll. 36–51. This is not a method “necessarily
rooted in computer technology in order to overcome a
problem specifically arising in the realm of” wide access
databases. DDR Holdings, LLC v. Hotels.com, L.P., 773
F.3d 1245, 1257 (Fed. Cir. 2014). It amounts to having
users consider previous item descriptions before they
describe items to achieve more consistent item descrip-
tions. Whether labeled as a fundamental, long-prevalent
practice or a well-established method of organizing activi-
ty, this qualifies as an abstract idea. See also Cyber-
Source Corp. v. Retail Decisions, Inc., 654 F.3d 1366,
1372–73 (Fed. Cir. 2011) (holding that a claim whose
“steps can be performed in the human mind, or by a
human using a pen and paper” is directed to an “un-
patentable mental process[]”).
    BSG Tech makes three arguments for why the ’699
patent claims are not directed to this abstract idea, none
of which are persuasive. First, BSG Tech argues that the
’699 patent claims require a specific database structure.
The “mechanism for posting the data as parametized
BSG TECH LLC   v. BUYSEASONS, INC.                         9



items” limitation requires a database that allows users to
input data and can store user-input data as classifica-
tions, parameters, and values. Some databases do not
allow user input or cannot store information in this way.
See ’699 patent col. 1 ll. 22–34. It follows, BSG Tech
argues, that the claims cannot be directed to abstract
ideas because their limitations are not satisfied by a
generic computer.
     We have consistently held, however, that claims are
not saved from abstraction merely because they recite
components more specific than a generic computer. See
TLI Commc’ns, 823 F.3d at 612–13 (holding claims were
directed to an abstract idea despite the claims’ recitation
of telephone units and servers); Content Extraction &
Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776
F.3d 1343, 1347 (Fed. Cir. 2014) (holding claims were
directed to an abstract idea despite the claims’ recitation
of a scanner). In Content Extraction, we observed that a
limitation requiring part of the claimed method to be
performed on a scanner merely limited the abstract idea
to a particular technological environment. 776 F.3d at
1348. Similarly, in TLI Communications, the limitations
requiring performance of the claimed method on a tele-
phone unit and server “merely provide[d] a generic envi-
ronment in which to carry out the abstract idea.” 823
F.3d at 611. Here, the recited database structure similar-
ly provides a generic environment in which the claimed
method is performed. The ’699 specification makes clear
that databases allowing users to post parametized items
were commonly used at the time of invention. ’699 patent
col. 1 l. 21–col. 3 l. 23. Thus, the recitation of a database
structure slightly more detailed than a generic database
does not save the asserted claims at step one.
    Second, BSG Tech argues that the ’699 patent claims
are not directed to an abstract idea because they require
users to specifically consider “summary comparison usage
information” rather than any type of historical usage
10                         BSG TECH LLC   v. BUYSEASONS, INC.



information. This argument is unpersuasive. The ’699
patent uses the term “summary comparison usage infor-
mation” very broadly. Its specification states “‘usage’ is
employed herein in its broadest possible sense to include
information relating to occurrence, absolute or relative
frequency, or any other data which indicates the extent of
past usage with respect to the various choices.” Id. at
col. 5 ll. 32–36. Therefore, “summary comparison usage
information” covers any information concerning the
relative frequency at which different parameters and
values have been used. This includes side-by-side dis-
plays of the absolute number of uses for different parame-
ters or values. Id. at col. 5 ll. 58–62. In effect, any
historical information about parameter or value usage
qualifies as “summary comparison usage information” if it
is presented alongside information about one or more
other parameters or values.
    Moreover, regardless of how narrow “summary com-
parison usage information” may be relative to the catego-
ry of “historical usage information,” this does not affect
whether the claims are directed to an abstract idea at
Alice’s step one. In BSG Tech’s view, a claim is not di-
rected to an abstract idea so long as it recites limitations
that render it narrower than that abstract idea. While
“we must be careful to avoid oversimplifying the claims”
in determining whether they are directed to an abstract
idea, TLI Commc’ns, 823 F.3d at 611, we have never
suggested that such minimal narrowing, by itself, satis-
fies Alice’s test. In Content Extraction, for example, we
determined that the claimed methods were directed, in
part, to the abstract idea of “collecting data,” even though
the claims specifically concerned data from “hard copy
documents” collected by an “automated digitizing unit.”
776 F.3d at 1345, 1347. Similarly, in Two-Way Media
Ltd. v. Comcast Cable Communications, LLC, 874 F.3d
1329 (Fed. Cir. 2017), we determined that a claimed
method was directed, in part, to the abstract idea of
BSG TECH LLC   v. BUYSEASONS, INC.                       11



“sending information,” even though the claim specifically
concerned “audio/and or visual information” transmitted
over a communications network. Id. at 1334, 1337–38.
These cases reflect that a claim is not patent eligible
merely because it applies an abstract idea in a narrow
way. For an application of an abstract idea to satisfy step
one, the claim’s focus must be something other than the
abstract idea itself. 1
     Third, BSG Tech insists that its claims focus on a
non-abstract improvement in database functionality. It
argues that the claimed invention improves the quality of
information added to the database and the organization of
information in the database. These improvements result
from guiding users’ selection of classifications, parame-
ters, and values through displays of summary comparison
usage information. The historical information “encour-
ages users to be consistent in selecting parameters for
both entering and searching data.” ’699 patent col. 3
ll. 43–45. As a result, the claimed invention “allows users
to quickly and efficiently access hundreds of thousands or
even millions of records, and still find only those few
records that are relevant.” Id. at col. 10 ll. 46–48.
    These benefits, however, are not improvements to
database functionality. Instead, they are benefits that


   1    For this reason, whether dependent claims 2–4 of
the ’699 patent are directed to an abstract idea at step one
depends upon whether independent claim 1 is directed to
an abstract idea. The dependent claims’ additional limi-
tations require the user to add certain types of infor-
mation to the database or require providing the user with
a classification system to post data. ’699 patent col. 11 l.
11–col. 12 l. 4. Although these claims cover a narrower
range of data input than claim 1, the claims’ focus re-
mains on the abstract idea of considering historical usage
information while inputting data.
12                         BSG TECH LLC   v. BUYSEASONS, INC.



flow from performing an abstract idea in conjunction with
a well-known database structure. A review of our prior
cases identifying claims directed to non-abstract im-
provements in computer functionality makes this clear.
In Enfish, we determined that claims related to a data-
base structure were not abstract because their focus
included a new “self-referential table [that] functions
differently than conventional database structures.” 822
F.3d at 1337. The self-referential table enabled pro-
grammers to construct databases in new ways that re-
quired less modeling and configuring of various tables
prior to launch. Id. at 1333. We expressly distinguished
this kind of improvement in computer functionality from
the performance of “economic or other tasks for which a
computer is used in its ordinary capacity.” Id. at 1336.
Similarly, in Visual Memory LLC v. NVIDIA Corp., 867
F.3d 1253 (Fed. Cir. 2017), we determined that the claims
at issue were directed to an “improved memory system”
that configured operational characteristics of a computer’s
cache memory based on the type of processor connected to
the memory system. Id. at 1261. Depending on the
processor type, the invention’s memory caches could
adjust their function, which allowed the claimed invention
to accommodate different types of processors without
compromising performance. Id. at 1256–57, 1259. Both
Enfish and Visual Memory concerned claims that focused
on improved ways in which systems store and access data.
    Here, the focus of BSG Tech’s claims is unrelated to
how databases function. Under the claimed methods,
information inputted by users into a database is stored
and organized in the same manner as information in-
putted into conventional databases capable of indexing
data as classifications, parameters, and values. The
claims do not recite any improvement to the way in which
such databases store or organize information analogous to
the self-referential table in Enfish or the adaptable
memory caches in Visual Memory. While the presentation
BSG TECH LLC   v. BUYSEASONS, INC.                        13



of summary comparison usage information to users im-
proves the quality of the information added to the data-
base, an improvement to the information stored by a
database is not equivalent to an improvement in the
database’s functionality. BSG Tech’s claimed invention
results in better user input, but the database serves in its
“ordinary capacity” of storing the resulting information.
Enfish, 822 F.3d at 1336. Thus, at step one, the ’699
patent claims are directed to the abstract idea of having
users consider historical usage information while input-
ting data.
    The foregoing analysis applies with equal force to
claims 10 and 11 of the ’294 patent. These claims also
recite methods of indexing items in a database. For
purposes of Alice step one, the ’294 patent claims’ recita-
tion of a “database with a structure having a plurality of
item classifications, parameters, and values” that can
store “user-selected item classification/parameter value
combinations,” ’294 patent col. 11 ll. 40–50, is equivalent
to the ’699 patent claims’ recitation of “a mechanism for
posting the data as parametized items.” This convention-
al database structure similarly serves as a generic envi-
ronment in which an abstract idea is carried out. See TLI
Commc’ns, 823 F.3d at 611. Additionally, the step of the
’294 patent claims that requires guiding users by display-
ing “relative historical usage information,” ’294 patent col.
11 ll. 50–56, is not materially different than the ’699
patent’s requirement that users be guided with “summary
comparison usage information.” BSG Tech does not point
to any other features of the ’294 patent claims that could
support their eligibility at step one.
    Finally, BSG Tech makes several arguments that are
specific to claim 9 of the ’652 patent. Unlike the method
claims of the ’699 and ’294 patents, claim 9 of the ’652
patent claims a database system. Nonetheless, it is
similarly directed to the same abstract idea of considering
historical usage information while inputting data. Like
14                         BSG TECH LLC   v. BUYSEASONS, INC.



the ’294 patent claims, it requires a database structure
that is capable of storing information about items as
combinations of classifications, parameters, and values.
’652 patent col. 18 ll. 33–45. And like the ’699 patent
claims, it requires guiding users by displaying “summary
comparison usage information.” Id. Claim 9’s only dis-
tinguishing feature is a limitation requiring that database
users “can add additional parameters without modifying
the predefined structure of the database.” Id.
    BSG Tech argues that this latter limitation provides
an independent reason that claim 9 of the ’652 patent is
not directed to an abstract idea. According to BSG Tech,
this limitation further differentiates the claimed inven-
tion from generic databases because it recites a database
that is not structurally modified when users add new
parameters. As discussed previously, however, merely
reciting components more specific than a generic comput-
er does not preclude a claim from being directed to an
abstract idea. See TLI Commc’ns, 823 F.3d at 611.
    To the extent that BSG Tech argues that this limita-
tion constitutes an improvement in computer functionali-
ty similar to the self-referential table in Enfish, there is
no support for such an assertion. The ’652 patent specifi-
cation says nothing about how to construct a database
structure that is not modified by the addition of new
parameters.     This suggests that this feature of the
claimed system is not claim 9’s focus. Relatedly, nothing
in the specification suggests that conventional databases
required structural modifications to add new parameters,
or explains how maintaining the same structure would
improve database functionality relative to structures that
change with the addition of new parameters.
    Further, BSG Tech argues that claim 9 covers an im-
proved database system with higher quality information
and better information organization. But BSG Tech
alleges that the ’699 and ’294 patent claims achieve the
BSG TECH LLC   v. BUYSEASONS, INC.                      15



same benefits. The ’699 and ’294 patent claims do not
require that additional parameters can be added to a
database without modifying its structure. Accordingly,
claim 9’s benefits are similarly attributable to users
considering historical usage information while inputting
data. In short, we conclude that claim 9’s limitation that
users can add additional parameters without modifying
the predefined structure of the database does not consti-
tute an improvement in database functionality.
                              B
    At step two, if claims are directed to a patent-
ineligible concept, “we consider the elements of each claim
both individually and ‘as an ordered combination’ to
determine whether the additional elements ‘transform the
nature of the claim’ into a patent-eligible application.”
Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 78–
79). These transformative elements must supply an
“inventive concept” that ensures the patent amounts to
“significantly more than a patent upon the [ineligible
concept] itself.” Id. (quoting Mayo, 566 U.S. at 72–73)
(alteration in original). Claim limitations that recite
“conventional, routine and well understood applications in
the art” are insufficient to “supply an inventive concept.”
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371,
1378 (Fed. Cir. 2015).
    Whether a combination of claim limitations supplies
an inventive concept that renders a claim “significantly
more” than an abstract idea to which it is directed is a
question of law. Underlying factual determinations may
inform this legal determination. See Berkheimer v. HP
Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018). We have
recently held that whether a claim limitation or combina-
tion of limitations is well-understood, routine, and con-
ventional is a factual question. Id. Accordingly, in cases
where the only issue at step two is whether claim limita-
tions are well-understood, routine, and conventional, a
16                          BSG TECH LLC   v. BUYSEASONS, INC.



genuine dispute over that issue will preclude summary
judgment that a claim is ineligible under § 101. This was
the case for some of the claims at issue in Berkheimer. In
that case, certain claims recited non-abstract features of a
digital asset management system that the specification
described as unconventional improvements over conven-
tional systems. Id. at 1370. While the Berkheimer de-
fendant argued those features were conventional, there
was a genuine issue of material fact in that case. Id.
Under those circumstances, summary judgment was
inappropriate. Id.
    This case is different. BSG Tech points to the ’699,
’294, and ’652 patent specifications to argue that the
asserted claims recite unconventional features that pro-
vide benefits over conventional prior art databases. But
the relevant inquiry is not whether the claimed invention
as a whole is unconventional or non-routine. At step two,
we “search for an ‘inventive concept’ . . . that is ‘sufficient
to ensure that the patent in practice amounts to signifi-
cantly more than a patent upon the [ineligible concept]
itself.’” Alice, 134 S. Ct. at 2355 (internal quotation marks
omitted) (quoting Mayo, 566 U.S. at 72–73). After identi-
fying an ineligible concept at step one, we ask at step two
“[w]hat else is there in the claims before us?” Mayo, 566
U.S. at 78.
    It has been clear since Alice that a claimed invention’s
use of the ineligible concept to which it is directed cannot
supply the inventive concept that renders the invention
“significantly more” than that ineligible concept. In Alice,
the Supreme Court held that claims directed to a comput-
er-implemented scheme for mitigating settlement risks
claimed a patent-ineligible abstract idea. 134 S. Ct. at
2352, 2355–56. Some of the claims at issue covered
computer systems configured to mitigate risks through
various financial transactions. Id. After determining
that those claims were directed to the abstract idea of
intermediated settlement, the Court considered whether
BSG TECH LLC   v. BUYSEASONS, INC.                       17



the recitation of a generic computer added “significantly
more” to the claims. Id. at 2357. Critically, the Court did
not consider whether it was well-understood, routine, and
conventional to execute the claimed intermediated set-
tlement method on a generic computer. Instead, the
Court only assessed whether the claim limitations other
than the invention’s use of the ineligible concept to which
it was directed were well-understood, routine and conven-
tional. Id. at 2359–60.
    Our precedent has consistently employed this same
approach. If a claim’s only “inventive concept” is the
application of an abstract idea using conventional and
well-understood techniques, the claim has not been trans-
formed into a patent-eligible application of an abstract
idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding
claims lacked an inventive concept because they “amount
to no more than performing the abstract idea of parsing
and comparing data with conventional computer compo-
nents”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838
F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked
an inventive concept because it “simply recites the use of
generic features . . . as well as routine functions . . . to
implement the underlying idea”); cf. Ariosa, 788 F.3d at
1379–80 (rejecting the argument that a newly discovered
natural phenomenon can supply an inventive concept).
    Here, the only alleged unconventional feature of BSG
Tech’s claims is the requirement that users are guided by
summary comparison usage information or relative his-
torical usage information. But this simply restates what
we have already determined is an abstract idea. At Alice
step two, it is irrelevant whether considering historical
usage information while inputting data may have been
non-routine or unconventional as a factual matter. As a
matter of law, narrowing or reformulating an abstract
idea does not add “significantly more” to it. See SAP Am.,
Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed.
Cir. Aug. 2, 2018) (“What is needed is an inventive con-
18                          BSG TECH LLC   v. BUYSEASONS, INC.



cept in the non-abstract application realm. . . .
[L]imitation of the claims to a particular field of infor-
mation . . . does not move the claims out of the realm of
abstract ideas.”). BSG Tech does not argue that other,
non-abstract features of the claimed inventions, alone or
in combination, are not well-understood, routine and
conventional database structures and activities. Accord-
ingly, the district court did not err in determining that the
asserted claims lack an inventive concept.
    BSG Tech’s remaining argument at step two is that
the asserted claims supply an inventive concept because
they require a specific database structure that does not
preempt consideration of historical usage information
while inputting data into other types of databases. This
argument misunderstands the step two inquiry. While
preemption concerns are “the basis for the judicial excep-
tions to patentability . . . , the absence of complete
preemption does not demonstrate patent eligibility.”
Ariosa, 788 F.3d at 1379; see also Intellectual Ventures I
LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir.
2016) (“A narrow claim directed to an abstract idea,
however, is not necessarily patent-eligible . . . .”). Alt-
hough BSG Tech narrowed its claims to specific database
structures, those structures are well-understood and
conventional. Such narrowing does not supply an in-
ventive concept.
                             III
   Based on the foregoing, we affirm the district court’s
grant of summary judgment that all asserted claims on
appeal are ineligible under § 101.
                       AFFIRMED